     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@ toddflaw.com
 6
      abacon@ toddflaw.com
 7    Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
                                           ) Case No.
10
     TERRY FABRICANT, individually         )
11   and on behalf of all others similarly ) CLASS ACTION
     situated,                             )
12
                                           ) COMPLAINT FOR VIOLATIONS
13   Plaintiff,                            ) OF:
14                                         )
            vs.                            )    1. NEGLIGENT VIOLATIONS
15                                                    OF THE TELEPHONE
                                           )          CONSUMER PROTECTION
16   MERCHANT CAPITAL SOURCE,              )          ACT [47 U.S.C. §227(b)]
     LLC, and DOES 1 through 10,           )    2.    WILLFUL VIOLATIONS
17                                                    OF THE TELEPHONE
     inclusive, and each of them,          )          CONSUMER PROTECTION
18                                         )          ACT [47 U.S.C. §227(b)]
19   Defendant.                            )
                                           )
20                                         ) DEMAND FOR JURY TRIAL
21                                         )
                                           )
22
                                           )
23                                         )
24
                                           )
                                           )
25                                         )
26                                         )
                                           )
27
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
28



                              CLASS ACTION COMPLAINT
                                         -1-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                               NATURE OF THE CASE
 4           1.   Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of MERCHANT CAPITAL SOURCE,
 7   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff
 8   on Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
10                              JURISDICTION & VENUE
11           2.   Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
12   claims arise under a law of the United States, the TCPA.
13           3.   Venue is proper in the United States District Court for the Central
14   District of California pursuant to 28 U.S.C. 1391(b) because a substantial portion
15   of the events giving rise to the claim occurred in this District.
16                                        PARTIES
17           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
18   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
19   (39).
20           5.   Defendant, MERCHANT CAPITAL SOURCE, LLC (“Defendant”)
21   is a business lending company, and is a “person” as defined by 47 U.S.C. § 153
22   (39).
23           6.   The above named Defendant, and its subsidiaries and agents, are
24   collectively referred to as “Defendants.” The true names and capacities of the
25   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
26   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
27   names. Each of the Defendants designated herein as a DOE is legally responsible
28   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 3 of 9 Page ID #:3




 1   Complaint to reflect the true names and capacities of the DOE Defendants when
 2   such identities become known.
 3         7.       Plaintiff is informed and believes that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5   Defendants and was acting within the course and scope of said agency and/or
 6   employment with the full knowledge and consent of each of the other Defendants.
 7   Plaintiff is informed and believes that each of the acts and/or omissions complained
 8   of herein was made known to, and ratified by, each of the other Defendants.
 9                               FACTUAL ALLEGATIONS
10         8.       Beginning in or around October 2019, Defendant contacted Plaintiff
11   on Plaintiff’s cellular telephone number ending in -9210, in an attempt to solicit
12   Plaintiff to purchase Defendant’s services.
13         9.       Defendant contacted or attempted to contact Plaintiff from telephone
14   number (646) 547-1290.
15         10.      Defendant used an “automatic telephone dialing system” as defined
16   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
17         11.      Defendant’s calls constituted calls that were not for emergency
18   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
19         12.      The telephone numbers that Defendant, or their agent, called was
20   assigned to a cellular telephone service for which Plaintiff incurs a charge for
21   incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
22         13.      During all relevant times, Defendant did not possess Plaintiff’s “prior
23   express consent” to receive calls using an automatic telephone dialing system or an
24   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
25   227(b)(1)(A).
26         14.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.
27   § 227(b)(1).
28                                 CLASS ALLEGATIONS


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 4 of 9 Page ID #:4




 1          15.    Plaintiff brings this action individually and on behalf of all others
 2   similarly situated, as a member of the proposed class (“The Class”). The Class is
 3   defined as follows:
 4
                   All persons within the United States who received any
 5                 solicitation/telemarketing   telephone      calls    from
 6                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
 7
                   system or an artificial or prerecorded voice and such
 8                 person had not previously consented to receiving such
 9
                   calls within the four years prior to the filing of this
                   Complaint through to the date of class certification
10
11          16.    Plaintiff represents, and is a member of, The Class, consisting of all
12   persons within the United States who received any solicitation telephone calls from
13   Defendant to said person’s cellular telephone made through the use of any
14   automatic telephone dialing system or an artificial or prerecorded voice and such
15   person had not previously not provided their cellular telephone number to
16   Defendant within the four years prior to the filing of this Complaint through to the
17   date of class certification.
18          17.    Defendant, its employees and agents are excluded from The Class.
19   Plaintiff does not know the number of members in The Class, but believes the
20   members number in the thousands, if not more. Thus, this matter should be
21   certified as a class action to assist in the expeditious litigation of the matter.
22          18.    The Class is so numerous that the individual joinder of all of its
23   members is impractical. While the exact number and identities of The Class
24   members are unknown to Plaintiff at this time and can only be ascertained through
25   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
26   The Class includes thousands of members.            Plaintiff alleges that The Class
27   members may be ascertained by the records maintained by Defendant.
28          19.    Plaintiff and members of The Class were harmed by the acts of


                                    CLASS ACTION COMPLAINT
                                                -4-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 5 of 9 Page ID #:5




 1   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 2   and The Class members via their cellular telephones thereby causing Plaintiff and
 3   The Class members to incur certain charges or reduced telephone time for which
 4   Plaintiff and The Class members had previously paid by having to retrieve or
 5   administer messages left by Defendant during those illegal calls, and invading the
 6   privacy of said Plaintiff and The Class members.
 7         20.    Common questions of fact and law exist as to all members of The
 8   Class which predominate over any questions affecting only individual members of
 9   The Class. These common legal and factual questions, which do not vary between
10   The Class members, and which may be determined without reference to the
11   individual circumstances of any members, include, but are not limited to, the
12   following:
13                a.    Whether, within the four years prior to the filing of this
14                      Complaint, Defendant made any telemarketing/solicitation call
15                      (other than a call made for emergency purposes or made with
16                      the prior express consent of the called party) to a member of
17                      The Class using any automatic telephone dialing system or any
18                      artificial or prerecorded voice to any telephone number
19                      assigned to a cellular telephone service;
20                b.    Whether Plaintiff and The Class members were damaged
21                      thereby, and the extent of damages for such violation; and
22                c.    Whether Defendant should be enjoined from engaging in such
23                      conduct in the future.
24         21.    As a person that received numerous telemarketing/solicitation calls
25   from Defendant using an automatic telephone dialing system or an artificial or
26   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
27   claims that are typical of The Class.
28         22.    Plaintiff will fairly and adequately protect the interests of the members


                                CLASS ACTION COMPLAINT
                                              -5-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 6 of 9 Page ID #:6




 1   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 2   class actions.
 3         23.    A class action is superior to other available methods of fair and
 4   efficient adjudication of this controversy, since individual litigation of the claims
 5   of all The Class members is impracticable. Even if every member could afford
 6   individual litigation, the court system could not. It would be unduly burdensome
 7   to the courts in which individual litigation of numerous issues would proceed.
 8   Individualized litigation would also present the potential for varying, inconsistent,
 9   or contradictory judgments and would magnify the delay and expense to all parties
10   and to the court system resulting from multiple trials of the same complex factual
11   issues. By contrast, the conduct of this action as a class action presents fewer
12   management difficulties, conserves the resources of the parties and of the court
13   system, and protects the rights of each member of The Class.
14         24.    The prosecution of separate actions by individual members of The
15   Class would create a risk of adjudications with respect to them that would, as a
16   practical matter, be dispositive of the interests of the other members not parties to
17   such adjudications or that would substantially impair or impede the ability of such
18   non-party members to protect their interests.
19         25.    Defendant has acted or refused to act in respects generally applicable
20   to The Class, thereby making appropriate final and injunctive relief with regard to
21   the members of The Class as a whole.
22
23
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                   47 U.S.C. §227(b).
27                                On Behalf of The Class
28         26.    Plaintiff repeats and incorporates by reference into this cause of action


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 7 of 9 Page ID #:7




 1   the allegations set forth above at Paragraphs 1-25.
 2         27.    The foregoing acts and omissions of Defendant constitute numerous
 3   and multiple negligent violations of the TCPA, including but not limited to each
 4   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 5   47 U.S.C. § 227 (b)(1)(A).
 6         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 7   Plaintiff and The Class members are entitled to an award of $500.00 in statutory
 8   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9         29.    Plaintiff and The Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                           SECOND CAUSE OF ACTION
12     Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                           Act
14                                   47 U.S.C. §227(b)
15                                 On Behalf of The Class
16         30.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above at Paragraphs 1-25.
18         31.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple knowing and/or willful violations of the TCPA, including but not
20   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
21   and in particular 47 U.S.C. § 227 (b)(1)(A).
22         32.    As a result of Defendant’s knowing and/or willful violations of 47
23   U.S.C. § 227(b), Plaintiff and The Class members are entitled to an award of
24   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
25   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
26         33.    Plaintiff and The Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28



                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 8 of 9 Page ID #:8




 1                                PRAYER FOR RELIEF
 2    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                    47 U.S.C. §227(b)
 7                As a result of Defendant’s negligent violations of 47 U.S.C.
 8                §227(b)(1), Plaintiff and The Class members are entitled to and
 9                request $500 in statutory damages, for each and every violation,
10                pursuant to 47 U.S.C. 227(b)(3)(B).
11                Any and all other relief that the Court deems just and proper.
12
13                           SECOND CAUSE OF ACTION
14     Knowing and/or Willful Violations of the Telephone Consumer Protection
15                                            Act
16                                    47 U.S.C. §227(b)
17                As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
19                and request treble damages, as provided by statute, up to $1,500, for
20                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
21                U.S.C. §227(b)(3)(C).
22                Any and all other relief that the Court deems just and proper.
23
24         34.    Pursuant to the Seventh Amendment to the Constitution of the United
25   States of America, Plaintiff is entitled to, and demands, a trial by jury.
26
27
28         Respectfully Submitted this 28th Day of January, 2021.


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:21-cv-00784-DMG-MRW Document 1 Filed 01/28/21 Page 9 of 9 Page ID #:9




 1                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 2
                                   By: /s/ Todd M. Friedman
 3                                     Todd M. Friedman
 4                                     Law Offices of Todd M. Friedman
                                       Attorney for Plaintiff
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                             CLASS ACTION COMPLAINT
                                         -9-
